



 
Exhibit 10-eee
 


 


 


 


 


 


 
BELLSOUTH NONQUALIFIED DEFERRED INCOME PLAN
 
(As amended and restated effective January 1, 1999)


--------------------------------------------------------------------------------





 
BELLSOUTH NONOUALIFIED DEFERRED INCOME PLAN
 
(As amended and restated effective January 1, 1999)
 
BellSouth Corporation ("BellSouth") established on the first (1st) day of
September, 1985, the BellSouth Nonqualified Deferred Income Plan ("Plan") for
certain employees of BellSouth and its subsidiaries. The Plan is hereby amended
and restated effective as of the 1st day of January, 1999, and, subject to the
limitations contained in Article 2 of the Plan, the Plan as so amended and
restated shall hereafter apply to all Deferral Agreements, including those
executed before this effective date, under the Plan.
 


ARTICLE I
DEFINITIONS
1.1          "Base Salary" means the gross salary of the Participants, including
the amount of any before-tax basic and supplemental contributions to the
BellSouth Retirement Savings Plan or similar contributions to a comparable plan
maintained by a Participating Company and the amount of any other deferrals from
gross salary under any nonqualified deferred compensation plans which may be
maintained by a Participating Company from time to time.


1.1(A)                    "CEO" means the Chief Executive Officer of BellSouth.


1.1(B)                    "Code" means the Internal Revenue Code of 1986, as
amended.


1.2            "Compensation" means Net Gross Monthly Salary.


1.3            "Compensation Rate" means the cash compensation of a Participant,
including (i) annual Base Salary rate in effect on the date the Deferral
Agreement is executed, and (ii) standard lump-sum award amount(s) in effect
under incentive compensation programs on the date the Deferral Agreement is
executed. For Participants employed by Participating Companies whose
compensation structures do not readily fit within this definition, Compensation
Rate means cash compensation as defined by the CEO.


1.4            "Deferral Agreement" means an agreement pursuant to which
deferral elections under this Plan are made and includes a standard Deferral
Agreement, substantially in the form of Exhibit A hereto, a Deferral Agreement
for deferral of certain lump-sum payments, substantially in the form of Exhibit
B hereto, and other agreements approved from time to time for use in connection
with this Plan as described in Article 2.


1.5            "Employer" means (i) BellSouth and (ii) any subsidiary of
BellSouth authorized by BellSouth to enter into Deferral Agreements pursuant to
this Plan.


1.5(A)  "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.


1.6            "Net Gross Monthly Salary" means the amount of a Participant's
Base Salary which actually is paid to him or her in any month, net of all
withholding, allotments, and deductions other than any reduction as a result of
participation in this Plan.


1.7            "Participant" means an employee who is authorized by the CEO or
his delegated representative to participate in the Plan and to execute a
Deferral Agreement.
 


1.7(A)  "Plan Administrator" shall mean the CEO and any individual or committee
he designates to act on his behalf with respect to any or all of his
responsibilities hereunder; provided, the CEO may designate any other person or
committee to serve as the Plan Administrator with respect to any or all of the
administrative responsibilities hereunder.


1.8            "Plan Year" means (i) January 1, 1986 through December 31, 1986
and (ii) each and every calendar year thereafter through 1996. For certain
Participants designated by the CEO, "Plan Year" also means calendar year 1997 or
calendar year 1998.


1.8(A) "Responsible Officer" means the officer elected by the Employer's Board
of Directors (or similar governing body) responsible for human resources matters
for the Employer.


1.9            "Retirement" means any termination by a Participant who is
eligible for a pension, other than a deferred vested pension, under the terms
and conditions of the BellSouth Personal Retirement Account Pension Plan, as
amended from time to time, or comparable plan maintained by the Participating
Company employing the Participant.


With respect to any Participant who, at the time eligibility for Retirement is
determined, is not eligible to participate in either the BellSouth Personal
Retirement Account Pension Plan or a comparable plan maintained by the
Participating Company employing the Participant, "Retirement" means the
termination of employment by the Participant if at such time (A) the sum of (i)
plus (ii) equals or exceeds seventy-five (75) years where (i) is the
Participant's whole years and whole months of age and (ii) is the Participant's
whole years and whole months of Net Credited Service, and (B) the Participant's
Net Credited Service is at least ten (10) years (the "Rule of 75"). For purposes
of the Rule of 75, Net Credited Service shall include the Participant's period
of service with any Subsidiary both prior to and after the time such Subsidiary
became a Subsidiary.


Additionally, "Retirement" means (i) any termination by a Participant who is
eligible for a service benefit under terms and conditions of the BellSouth
Corporation Supplemental Executive Retirement Plan, (ii) any termination by a
Participant who has attained age 62 or older and whose Net Credited Service is
ten (10) years or more at the time of employment termination, (iii) any
termination by a Participant who separates from service under the BellSouth
Career Transition Assistance Plan (CTAP), the BellSouth Enterprises Employee
Career Transition Plan (ECTP), the BellSouth Telecommunications, Inc. Career
Transition Assistance Plan (BST CTAP), the BellSouth Telecommunications, Inc.
Career Transition Assistance Plan-Professional (BST CTAP-P), the BellSouth
Telecommunications, Inc. Employee Separation Assistance Plan (ESAP), the
BellSouth Telecommunications, Inc. Competitive Management Restaffing Plan
(CMRP), the BellSouth Telecommunications, Inc. Leadership Repositioning Plan
(LRP), the BellSouth Telecommunications, Inc. Competitive Sourcing Transition
Assistance Plan - Information Technology (CSTAP-IT), the BellSouth Advertising &
Publishing Corporation Voluntary Management Separation Pay Plan (VMSPP), or a
designated successor to any such plan, or other severance arrangement approved
by the CEO as applicable to this Plan, and (iv) any termination by a Participant
who separates from service under the BellSouth Voluntary Transition Incentive
Plan (VTIP) and whose Net Credit Service is ten years or more at the time of
such separation.


1.10      "Disability" means a condition as that term is defined in the
BellSouth Long Term Disability Plan for Salaried Employees, as amended from time
to time, or comparable plan maintained by the Participating Company employing
the Participant. In the absence of a comparable Participating Company sponsored
disability plan, the condition is based upon certification by the Board of
Directors of the Participating Company employing the Participant that the
Participant is disabled.


         1.11      "Participating Company" means (i) BellSouth and (ii) any
corporate Subsidiary at least eighty percent (80%)of the capital stock of which
is owned by BellSouth or by one or more eighty percent (80%) owned Subsidiaries,
which has been designated by BellSouth for participation in this Plan.


1.12      "Net Credited Service" shall have the same meaning as is given such
term in the BellSouth Personal Retirement Account Pension Plan.


 
1.13      "Subsidiary" means any corporation other than BellSouth which is a
member of the same controlled group of corporations, within the meaning of Code
Section 414(b), as BellSouth and any trade or business (whether or not
incorporated) which is under common control with BellSouth, within the meaning
of Code Section 414(c).
 


ARTICLE 2
TERM; AMENDMENT
This Plan shall be effective until terminated by the CEO. This Plan originally
provided for 1986 through 1998 with Plan specifications and interest rates being
established by the CEO for each separate Plan Year. Notwithstanding the
foregoing, no deferrals will be permitted under the Plan except with respect to
the Plan Years described in Section 1.8 and then only to the extent authorized
by the CEO.


This Plan may be amended, renewed, or restated by the CEO. Notwithstanding the
foregoing, no contractual right created by and under any Deferral Agreement on
the date of termination or amendment shall be abrogated by the termination or
amendment of this Plan unless the Participant who executed such Deferral
Agreement consents. Participants have no other right or interest in the
continuance of this Plan in any form.
 
 
ARTICLE 3
 
ADMINISTRATION; INTERPRETATION
3.1            Claims Procedure.
 
(a)  Initial Claim. Claims for benefits under the Plan may be filed with the
Plan Administrator on forms or in such other written documents, as the Plan
Administrator may prescribe. The Plan Administrator shall furnish to the
claimant written notice of the disposition of a claim within 90 days after the
application therefor is filed. In the event the claim is denied, the notice of
the disposition of the claim shall provide the specific reasons for the denial,
citations of the pertinent provisions of the Plan, and, where appropriate, an
explanation as to how the claimant can perfect the claim and/or submit the claim
for review.


 
(b)  Appeal. Any Participant or Beneficiary who has been denied a benefit shall
be entitled, upon request to the Plan Administrator, to appeal the denial of his
claim. The claimant (or his duly authorized representative) may review pertinent
documents related to the Plan and in the Plan Administrator's possession in
order to prepare the appeal. The request for review, together with written
statement of the claimant's position, must be filed with the Plan Administrator
no later than 60 days after receipt of the written notification of denial of a
claim provided for in Section 3.1(a). The Plan Administrator's decision shall be
made within 60 days following the filing of the request for review. If
unfavorable, the notice of the decision shall explain the reasons for denial and
indicate the provisions of the Plan or other documents used to arrive at the
decision.
 
3.2             Interpretation. The Plan Administrator shall have the exclusive
responsibility and complete discretionary authority to control the operation and
administration of the Plan, with all powers necessary to properly carry out such
responsibility, including without limitation the full and exclusive power (i) to
interpret the terms of this Plan and any Deferral Agreement, including the power
to construe ambiguous or uncertain terms (ii) to establish reasonable procedures
with which Participants must comply to exercise any right established under the
Plan or any Deferral Agreement, (iii) to determine status, coverage, eligibility
for and the amount of benefits, and all questions arising in connection
therewith, and (iv) to resolve all questions that arise in the operation and
administration of this Plan. The rights and duties of Participants and other
persons and entities are subject to, and governed by, such acts of
administration, interpretations, procedures, and delegations. All actions or
determinations of the Plan Administrator or its delegates under this Article 3
shall be final, conclusive and binding on all persons.


ARTICLE 4
DEFERRAL AGREEMENT
 
4.1             Election to Defer. As hereinafter provided and subject to
acceptance by an Employer, (a) a Participant may elect to reduce the amount of
Compensation which will be paid to him or her during any Plan Year by executing
and delivering to his or her Employer in a timely fashion a standard Deferral
Agreement, substantially in the form of Exhibit A hereto, and (b) a Participant
may elect to reduce the amount of a lump-sum payment to which he or she may
become entitled prior to 1997 in connection with separation under the BellSouth
Career Transition Assistance Plan (CTAP), the BellSouth Enterprises Employee
Career Transition Plan (ECTP), the BellSouth Telecommunications, Inc. Career
Transition Assistance Plan (BST CTAP), the BellSouth Telecommunications, Inc.
Career Transition Assistance Plan Professional (BST CTAP-P), the BellSouth
Telecommunications, Inc. Employee Separation Assistance Plan (ESAP), the
BellSouth Telecommunications, Inc. Competitive Management Restaffing Plan
(CMRP), the BellSouth Telecommunications, Inc. Leadership Repositioning Plan
(LRP), the BellSouth Advertising & Publishing Corporation Voluntary Management
Separation Pay Plan (VMSPP), the BellSouth Voluntary Transition Incentive Plan
(VTIP) or a designated successor to any such plan, or other severance
arrangement approved by the CEO as applicable to this Plan, by executing and
delivering to his or her Employer in a timely fashion a Deferral Agreement,
substantially in the form of Exhibit B hereto; provided that subsection (b) of
this Section 4.1 shall apply to a Participant separating under the BellSouth
Voluntary Transition Incentive Plan (VTIP) only if the Participant's Net
Credited Service is ten (10) years or more at the time of such separation.
 
4.2            Creation of Contractual Obligation. An Employer which accepts a
properly executed and timely delivered Deferral Agreement agrees to pay to the
Participant or his or her Designated Beneficiary, as defined in Section 6.1, the
benefits described in Article 5, which shall be calculated based upon (i) the
amount deferred by each Participant, (ii) interest rate established for each
Plan Year by the CEO or his delegate and applied to that amount annually, (iii)
the time which elapses between the Plan Year of deferral and the date of benefit
payments, and (iv) other factors established in this Plan and by the CEO or his
delegate.
 
An Employer's senior executive officer or Responsible Officer is authorized to
accept and approve a properly executed Deferral Agreement on behalf of that
Employer under Section 4.2.
 
4.3             Timing of Election. A Participant may execute and deliver to his
or her Employer a standard Deferral Agreement, substantially in the form of
Exhibit A hereto, on or before November 30 of any calendar year to reduce the
Participant's Compensation only for the next subsequent Plan Year. In addition,
a Participant may execute and deliver to his or her Employer a Deferral
Agreement, substantially in the form of Exhibit B hereto, in connection with a
lump-sum payment described in Section 4.1(b) of this Plan within the time period
prescribed by his or her Employer, but in no event later than the day preceding
the day on which individuals are selected for separation under such program by
the Employer.
 
Notwithstanding any other provisions of this Plan or any Deferral Agreement, no
Deferral Agreement shall be effective to defer Compensation (or other amounts)
which is earned by any Participant on or before the date upon which the Deferral
Agreement is properly executed and timely delivered to the Participant's
Employer.
 
4.4          Amount of Deferral. (a) A Participant may elect to defer during any
Plan Year a dollar amount which is less than or equal to a specified percent of
his or her Compensation Rate applicable to the Plan Year rounded to the next
highest one thousand dollars. The CEO shall establish the specified percent of
the Compensation Rate applicable to each Plan Year. Notwithstanding any
provision of a Deferral Agreement or this Plan to the contrary, the Deferral
Agreement of a Participant, with regard to a deferral described in this
paragraph (a) shall be modified automatically if necessary such that all actual
reductions pursuant to his or her Deferral Agreement are made from his or her
Net Gross Monthly Salary.
 
(b)          A Participant may elect to defer a portion of a lump-sum payment to
which he or she may become entitled as described in Section 4.1(b) in an amount
not to exceed (i) a dollar amount which is less than or equal to the maximum
deferral, if any, which such Participant could elect under paragraph (a) of this
Section 4.4 at the time of election, and (ii) the dollar amount by which any
election of deferrals under paragraph (a) of this Section 4.4 for the Plan Year
in which the Participant terminates employment have not been satisfied at the
time of termination of employment, except as may be otherwise approved by the
CEO.
 


 
ARTICLE 5
 
PAYMENT OF BENEFITS
 
5.1           Retirement Benefit. (a) If a Participant terminates employment
with his or her Employer and is not immediately reemployed by another Employer
and such termination constitutes a Retirement, then the Employer shall pay to
the Participant the annual Retirement benefit stated in his or her Deferral
Agreements on those dates specified in each Deferral Agreement. The Employer
shall also make any Retirement benefit payment to a Participant who has remained
employed with the Employer (or with another Employer) through the date specified
for such payment in his or her Deferral Agreement. Except as hereinafter
provided, the Retirement benefit payment(s) which will be stated in a
Participant's Deferral Agreement shall be a number of payments equal to the
lesser of (i) fifteen (15) and (ii) the remainder of eighty (80) minus the age
at which Retirement benefit payments commence pursuant to this Section. The
Retirement benefit shall be paid as soon as administratively practicable after
the first (1st) day of January following the calendar year in which the
Participant attains age sixty-five (65). Any such Deferral Agreement executed by
a Participant which defers amounts which would otherwise be payable to the
Participant in or after the Plan Year in which he or she attains age sixty-five
(65), however, shall provide that the first Retirement benefit payable shall be
paid as soon as administratively practicable after the first (1st) day of
January following the later of (i) the fifth (5th) anniversary of the date upon
which the Deferral Agreement is accepted by the Employer or (ii) his or her
Retirement, and that the number of Retirement benefit payments shall equal the
remainder of (i) eighty (80) minus (ii) the age at which Retirement benefit
payments commence pursuant to this Section.
 
(b)  Notwithstanding the provisions of paragraph (a) of this Section 5.1, to the
extent authorized in terms and conditions approved for a Plan Year by the CEO
pursuant to Article 2 of this Plan, the Employer shall pay to the Participant
the annual Retirement benefit specified in his or her Deferral Agreements on
those dates specified in each Deferral Agreement which may differ from those
specified in Section 5.1(a).


 
(c)  If a Participant is, on the date of termination, or becomes thereafter a
proprietor, officer, partner, or employee of, or otherwise is or becomes
affiliated with (i) any business that is in competition with any Employer or
(ii) any government agency having regulatory jurisdiction over the business
activities of any Employer, then, upon that date, no further benefit payments
shall be made to the Participant, or any other person with respect to the
Participant's participation in this Plan, under any provision or Section of this
Plan, except that, the Participant shall be paid in lump-sum as soon as
administratively practicable after the first (1st) day of January following that
date an amount equal to (i) the amount deferred pursuant to each of his or her
Deferral Agreements, (ii) plus interest on each such amount (adjusted to take
into account all payments described in clause (iii) below) credited separately
at a rate equal to the rate paid on ten (10) year United States Treasury
obligations on each date for which interest is credited, compounded quarterly,
for each Plan Year between the Plan Year to which the Deferral Agreement applies
and the Plan Year in which the act occurs or status is first attained,
inclusive, (iii) minus the amount of all Interim Distributions and any other
payments hereunder. If the above calculation results in a negative amount, such
amount shall not be collected from, or enforced against the Participant as a
claim by his or her Employer.
 
5.2             Interim Distributions. A Participant shall be paid the benefits
stated in Paragraph 3 of his or her standard Deferral Agreements on those dates
stated in that paragraph of each such Deferral Agreement (herein referred to as
"Interim Distributions"). However, no Interim Distribution shall be stated in a
Deferral Agreement or paid to any Participant as a result of the Deferral
Agreement if the Participant is age fifty-five (55) or older on any day during
the Plan Year to which the Deferral Agreement applies. Except as may be
otherwise specified by the CEO, no Interim Distribution shall be paid to a
Participant on or after the date upon which the Participant or his or her
Designated Beneficiary receives any benefit or payment under any other Section
of this Plan or any other paragraph of his or her Deferral Agreement. No Interim
Distribution shall be paid in connection with any Deferral Agreement which does
not specifically provide for such benefits.
 
5.3             Death Benefit. If a Participant dies on or before the date upon
which he or she is eligible for Retirement, then his or her Designated
Beneficiary, as defined in Section 6.1, shall be paid in a lump-sum as soon as
administratively practicable after the first day of January following his or her
date of death an amount equal to: (i) the amount deferred pursuant to each of
his or her Deferral Agreements, (ii) plus interest on each such amount (adjusted
to take into account all payments described in clause (iii) below) credited
separately at the rate approved for and applicable to his or her participation
in each Plan Year for which he or she executed accepted Deferral Agreements,
such rates to be compounded quarterly for each Plan Year between the Plan Year
to which the Deferral Agreement applies and the Plan Year in which his or her
death occurs, inclusive, (iii) minus the amount of all Interim Distributions, if
any, received by the Participant or to which the Participant is entitled on or
before the date of his or her death. If the above calculation results in a
negative amount, such amount shall not be collected from, or enforced against
the Participant as a claim by his or her Employer.
 
If a Participant dies on or after the date upon which he or she is eligible for
Retirement (as defined in Section 1.9), whether or not he or she has in fact
terminated employment, prior to commencing receipt of benefits, or having
received all benefits, as the case may be, payable in accordance with the duly
authorized Deferral Agreement under this Plan, except as provided under Section
5.4, then his or her Designated Beneficiary, as defined in Section 6.1, shall
receive all benefits, or continue to receive the remaining benefits, as the case
may be, in accordance with that Deferral Agreement.
 
If the Participant's Designated Beneficiary receives or is entitled to receive a
benefit hereunder, then no person or persons shall receive or be entitled to
receive any benefit or payment under any other Section or this Plan or under any
Deferral Agreement, notwithstanding any other provision of this Plan or any
Deferral Agreement.
 
5.4         Pre-Retirement Disability Benefit. If a Participant suffers a
Disability or becomes Disabled (as defined in Section 1.10) prior to the date
upon which he or she receives or is entitled to receive a benefit under Section
5.1 or Section 5.3, then he or she shall be paid by the Employer in a lump-sum
as soon as administratively practicable after the first (1st) day of January
following the Plan Year in which the Disability occurs an amount equal to: (i)
the amount deferred pursuant to each of his or her Deferral Agreements, (ii)
plus interest on each such amount (adjusted to take into account all payments
described in clause (iii) below) credited separately at the rate approved for
and applicable to his or her participation in each Plan Year for which he or she
executed accepted Deferral Agreements, such rates to be compounded annually for
each Plan Year between the Plan Year to which the Deferral Agreement applies and
the Plan Year in which his or her Disability occurs, inclusive, (iii) minus the
amount of all Interim Distributions, if any, received by the Participant or to
which the Participant is entitled on or before the date of onset of Disability.
If the above calculation results in a negative amount, such amount shall not be
collected from, or enforced against the Participant as a claim by his or her
Employer. If the Participant receives or is entitled to receive a benefit
hereunder, then no person or persons shall receive or be entitled to receive any
benefit or payment under any other section of this Plan or under any Deferral
Agreement, notwithstanding any other provisions of this Plan or any Deferral
Agreement.
 
5.5            Termination of Employment Prior to Retirement orDisability. If a
Participant terminates employment with his or her Employer, and is not
immediately reemployed by another Employer, prior to death, Disability or
Retirement, then a benefit amount shall be paid to the Participant, either in a
lump-sum or in five (5) annual installments, at the election of the CEO, payable
as soon as administratively practicable after the first (1st) day of January
following his or her date of termination (and anniversaries thereof in case of
installments), which amount equals (i) the amount deferred pursuant to each of
his or her Deferral Agreements, (ii) plus interest on each such amount (adjusted
to take into account all payments described in clause (iii) below) credited
separately at a rate equal to the rate on ten (10) year United States Treasury
obligations on each date for which interest is to be credited, compounded
quarterly, for each Plan Year between the Plan Year to which the Deferral
Agreement applies and the Plan Year in which the termination occurs, inclusive,
(iii) minus the amount of all Interim Distributions, if any, received by the
Participant or to which the Participant is entitled on or before the date of his
or her termination. Notwithstanding the foregoing, with respect to each
Participant described in the preceding sentence who terminates employment under
a severance plan or arrangement approved by the Employer's Responsible Officer
(or the Plan Administrator) for purposes of this Section 5.5, the rate of
interest described in clause (ii) of the preceding sentence shall be the rate
approved for and applicable to his or her participation in each Plan Year for
which he or she executed accepted Deferral Agreements, and such interest shall
be compounded annually. If the above calculation results in a negative amount,
such amount shall not be collected from, or enforced against the Participant as
a claim by his or her Employer. If the Participant receives or is entitled to
receive a benefit hereunder, then no person or persons shall then or thereafter
receive any benefit or payment under any other Section of this Plan or any
Deferral Agreement, notwithstanding any other provision of this Plan or any
Deferral Agreement.
 
5.6             Certain Rotational Assignments. In the event that a Participant
is transferred to Bellcore or to any other subsidiary of BellSouth that is not a
Participating Company, and under circumstances where it is expected that such
Participant will return to employment with BellSouth or another Employer, then
(1) such transfer will not be considered a termination of employment under
Section 5.5, (2) such Participant's Compensation deferrals shall cease as of the
date of such transfer and (3) his Deferral Agreement in effect for the year of
transfer shall automatically be amended by his Employer to reduce his Retirement
benefits and Interim Distributions to equal the percentage of such payments
equal to the percentage that his actual Compensation deferrals made for the year
of transfer are of his elected Compensation deferrals for such year. Such a
Participant shall be deemed to have terminated employment under Section 5.5 if,
and as of the date, that he terminates employment with Bellcore or such other
applicable company and fails to return to employment with BellSouth or other
Employer, or he otherwise fails to meet the terms of his rotational assignment.
 


 


ARTICLE 6
MISCELLANEOUS
 
6.1             Beneficiary Designation. If a Participant dies and, on the date
of his or her death, any benefit or benefits remain to be paid to the
Participant under the terms and conditions of this Plan, the remaining benefit
or benefits shall be paid to that person or persons designated by the
Participant ("Designated Beneficiary") on the form provided from time to time to
the Participant by his or her Employer in accordance with the Deferral
Agreement. If the Designated Beneficiary dies prior to completion of all
payments under the Deferral Agreement, the estate of the Designated Beneficiary
shall be paid by the Employer in a lump-sum as soon as administratively
practicable after the first (1st) day of January following the year in which the
Designated Beneficiary died. The amount of the lump-sum will be equal to (i) the
amount deferred pursuant to each of the Participant's Deferral Agreements, (ii)
plus interest on each such amount (adjusted to take into account all payments
described in clauses (iii) and (iv) below) credited separately at the rate
approved for and applicable to the Participant's participation in each Plan Year
from which he or she executed accepted Deferral Agreements, such rates to be
terminated employment under Section 5.5 if, and as of the date, that he
terminates employment with Bellcore or such other compounded quarterly for each
Plan Year between the Plan Year to which the Deferral Agreement applies and the
Plan Year in which the Designated Beneficiary's death occurs, inclusive, (iii)
minus the amount of all Interim Distributions, if any received by the
Participant or Designated Beneficiary, (iv) minus the Retirement benefits paid
to the Participant or Designated Beneficiary pursuant to the Deferral
Agreement(s). If the above calculation results in a negative amount, such amount
shall not be collected from, or enforced against the estate of the Designated
Beneficiary. If no Designated Beneficiary has been chosen by the Participant or
if the Designated Beneficiary is not living on the date of the Participant's
death, the estate of the Participant shall be paid by the Employer in a lump-sum
as soon as administratively practicable after the first (1st) day of January
following the year in which the Participant died. The amount of the lump-sum
shall be determined in the manner described previously in this Section 6.1.
 
6.2            Obligations of Employers Not the Obligations of BellSouth. The
duties and obligations of each Employer hereunder are several but not joint,
each Employer is only liable to its own employees who are Participants
hereunder, and BellSouth is not liable for the actions, omissions, duties or
obligations of any other Employer hereunder.
 
6.3             Recalculation Events; Treatment of this Plan under Applicable
Federal Income Tax Laws. The adoption and maintenance of the Plan is strictly
conditioned upon (i) the applicability of Code Section 451(a) to the
Participant's recognition of gross income as a result of his or her
participation, (ii) the fact that Participants will not recognize gross income
as a result of participation in this Plan until and to the extent that benefits
are received, (iii) the applicability of Code Section 404(a)(5) to the
deductibility of the amounts paid to Participants hereunder, (iv) the fact that
an Employer will not receive a deduction for amounts credited to any accounting
reserve created as a result of this Plan until and only to the extent that
benefits are paid, and (v) the inapplicability of Parts 2, 3, and 4 of Title I
of ERISA to this Plan by reason of the exemptions set forth in ERISA Sections
201(a), 301(a) and 401(a) and Part 1 of ERISA by reason of the exemption set
forth in Section 2520.104-23 of applicable United States Department of Labor
regulations. If the Internal Revenue Service, the Department of Labor or any
court determines or finds as a fact or legal conclusion that any of the above
conditions is untrue and issues or intends to issue an assessment,
determination, opinion or report stating such, or if the opinion of the legal
counsel of BellSouth based upon legal authorities then existing is that any of
the above assumptions is incorrect, then, if the CEO so elects within one year
of such finding, determination, or opinion, a Recalculation Event shall be
deemed to have occurred.
 
If a Recalculation Event occurs under this Section 6.3, Section 6.4, or any
other Section of this Plan, then each Participant who has not attained the age
of fifty-five (55) years on the date on which the CEO takes official action to
elect the occurrence of a Recalculation Event shall thereafter be paid benefits
in accordance with the election made irrevocably in connection therewith in the
Deferral Agreement. For each such Participant the amount of Retirement benefit
stated in the Deferral Agreement shall be recalculated and restated using a rate
of interest equal to the rate of interest on ten (10) year United States
Treasury obligations on each date upon which interest should have been or will
be calculated, compounded quarterly, instead of the interest rate assumed in
originally calculating the benefit, as referenced in Section 4.2.
 
Notwithstanding anything to the contrary contained in this Plan or a Deferral
Agreement, the benefits payable with respect to any Participant who shall have
either (i) attained the age of fifty-five (55) years or (ii) died, on or prior
to the date on which the CEO takes official action to elect the occurrence of a
Recalculation Event under either Sections 6.3 or 6.4 of this Plan, shall not be
recalculated and restated in the manner described in such Sections or in any
other way affected by such action. If such Participant or Designated Beneficiary
receives or is entitled to receive a benefit as result of the occurrence of a
Recalculation Event, then no person or persons shall receive or be entitled to
receive any benefit or payment under any other Section of this Plan or under any
Deferral Agreement, notwithstanding any other provision of this Plan or the
Deferral Agreement.
 
6.4              Changes in the Internal Revenue Code of 1954. The adoption and
maintenance of this Plan also is strictly conditioned upon the existence and
continuation of the percentage tax rates for corporations stated in Section
11(b) of the Internal Revenue Code of 1954, as amended through August 13,1981
but not thereafter (the "1954 Code"). In particular, the adoption and
maintenance of this Plan is strictly conditioned upon the rate of tax stated in
Section 1 l (b)(5) of the 1954 Code, that is, "46 percent of so much of the
taxable income as exceeds $100,000." If (1) 1954 Code Section 11(b) is deleted
or amended or a surtax or other addition to tax is imposed and, as a result
thereof, the rate of federal income tax imposed on taxable income of
corporations in excess of One Hundred Thousand Dollars ($100,000) is reduced
below such rate in effect immediately before reduction and is less than forty
percent (40%), (2) a tax is imposed by the federal government on income, sales,
consumption, or the value of goods and services which is not currently contained
in the Code, or (3) the Code is amended or restated so extensively that in the
opinion of the legal counsel of BellSouth the tax treatment of this Plan to the
Employer has materially changed to the detriment of the Employer, then, if the
CEO so elects within one year after the enactment of the legislation causing
such event, a Recalculation Event shall be deemed to have occurred and a benefit
will be payable only as described in Section 6.3.
 
6.5       Governing Law. This Plan and the Deferral Agreements shall be
construed in accordance with the laws of the State of Georgia to the extent such
laws are not preempted by ERISA.
 
6.6            Successors, Mergers, Consolidations. The terms and conditions of
this Plan and each Deferral Agreement shall inure to the benefit of and bind
BellSouth, the other Employers, the Participants, their successors, assigns, and
personal representatives. If substantially all of the assets of any Employer are
acquired by another corporation or entity or if an Employer is merged into, or
consolidated with, another corporation or entity, then the obligations created
hereunder and as a result of the Employer's acceptance of Deferral Agreements
shall be obligations of the successor corporations or entity.
 
6.7            Discharge of Employer's Obligation. The payment by the Employer
of the benefits due under each and every Deferral Agreement to the Participant
or to the person or persons specified in Section 6.1 discharges the Employer's
obligations hereunder, and the Participant has no further rights under this Plan
or the Deferral Agreements upon receipt by the appropriate person of all
benefits. In addition, (i) if any payment is made to a Participant or his or her
Designated Beneficiary with respect to benefits described in this Plan from any
source arranged by the Employer including, without limitation, any fund, trust,
insurance arrangement, bond, security device, or any similar arrangement, such
payment shall be deemed to be in full and complete satisfaction of the
obligation of the Employer under this Plan and the Deferral Agreements to the
extent of such payment as if such payment had been made directly by the
Employer; and (ii) if any payment from a source described in clause (i) above
shall be made, in whole or in part, prior to the time payment would be made
under the terms of this Plan and the Deferral Agreement, such payment shall be
deemed to satisfy the Employer's obligation to pay Plan benefits beginning with
the benefit which would next become payable under the Plan and the Deferral
Agreement and continuing in the order in which benefits are so payable, until
the payment from such other source is fully recovered. In determining the
benefits satisfied by a payment described in clause (ii), Plan benefits, as they
become payable, shall be discounted to their value as of the date such actual
payment was made using an interest rate equal to the valuation interest rate for
deferred annuities as last published by the Pension Benefit Guaranty Corporation
prior to the date of such actual payment. If the benefits which actually become
payable under this Plan, after applying the discount described in the preceding
sentence, are less than the amount of the payment(s) described in clause (ii),
any such shortfall shall not be collected from or enforced against the
Participant as a claim by the Employer.
 
6.8             Social Security and Income Tax Withholding. Each Participant
agrees as a condition of participation hereunder that his or her Employer may
withhold federal, state, and local income taxes and Social Security taxes from
any distribution or benefit paid hereunder.
 
6.9       Notice; Delivery of Deferral Agreement. Any notice required to be
delivered hereunder and any Deferral Agreement is properly delivered to the
Employer when personally delivered to, or actually received from the United
States mail, postage prepaid, by Executive Compensation and Benefits Group, Room
13J08, BellSouth Corporation, 1155 Peachtree St., N.E., Atlanta, Georgia
30309-3610.
 
6.10     Nature of Obligations Created Hereunder. The Participants agree as a
condition of participation hereunder that:
 
(a)             Participants have the status of general, unsecured creditors of
the Employer and the Plan and the Deferral Agreements constitute the mere
promise by the Employer to make benefit payments in the future;
 
(b)             nothing contained in this Plan or any Deferral Agreement shall
create or be construed to create a trust of any kind between BellSouth, any
Employer, and any Participant;
 
(c)  benefits payable, and rights to benefits under, this Plan and Deferral
Agreements may not be anticipated, sold, assigned (either at law or in equity),
transferred, pledged, encumbered or subject to attachment, garnishment, levy,
execution or other legal or equitable process.
 
The Plan is intended to be unfunded for purposes of ERISA and the Code.
 
6.11     No Modification of Employment Agreement. Neither this Plan nor any
Deferral Agreement constitutes a modification of any employment agreement which
may exist between the Participant and the Participating Company employing the
Participant, and no right to continued employment is created by this Plan or the
Deferral Agreement.
 
6.12     Liability of Employers for Individual Participants Employed by More
than One Employer; Applicability of Deferral Agreement Filed with One Employer
to Subsequent Employers. Any Deferral Agreement which is timely executed and
delivered to an Employer shall be effective to defer Compensation earned by the
Participant from that Employer or any other Employer during the period in which
the Deferral Agreement is effective. The execution and delivery of a Deferral
Agreement by a Participant constitutes an election by the Participant to defer
Compensation earned from any Employer under the terms of this Plan. A
Participant who timely executes and delivers a Deferral Agreement to one
Employer and who subsequently transfers to another Employer or otherwise
terminates employment and becomes employed by another Employer shall have the
Compensation which is paid to him or her by both Employers reduced under the
terms of the Deferral Agreement and this Plan as if the transfer or termination
and reemployment had not occurred. The Employer which accepts an executed,
timely delivered Deferral Agreement is liable to the Participant for all
benefits which may be payable under, and as a result of, that Deferral Agreement
notwithstanding the transfer of a Participant to or from another Employer, or
the termination and reemployment of a Participant by another Employer. If a
Participant timely executes and delivers Deferral Agreements to more than one
Employer, each Employer is singly and not jointly liable for the Deferral
Agreement or Deferral Agreements which it accepted. Any provision of this Plan
which refers to a benefit or payment which is payable as a result of more than
one (1) Deferral Agreement shall be construed to apply only to the Deferral
Agreements delivered by that Participant and accepted by each separate Employer
of that Participant, and not to all Deferral Agreements executed and timely
delivered by one Participant or all Participants to all Employers, each Deferral
Agreement which incorporates the terms of this constituting a separate
contractual obligation of a single Employer.


--------------------------------------------------------------------------------



 
Exhibit A
DEFERRAL AGREEMENT
 
FOR THE BELLSOUTH NONQUALIFIED DEFERRED INCOME PLAN
 
 
1.  Amount of Deferral.
I,                                                             , hereby agree to
participate in the BellSouth Nonqualified Deferred Income Plan ("Plan"). I have
read the Plan in its entirety and agree to its terms and conditions, which are
incorporated herein by reference. Pursuant to the terms of the Plan, I elect to
defer from my compensation to be paid to me in Plan Year ______ the sum of
______________ Dollars. I understand that my Compensation which ordinarily would
be paid to me in that Plan Year will be reduced by the amount of my deferral,
and that such reduction will be made only from my gross monthly salary, not from
any bonus or incentive award which may be payable to me.
 
2.  Retirement Benefits. In consideration for my deferral, my Employer shall pay
to me the following benefits on the dates specified, if I am entitled to these
benefits under the terms and conditions of the Plan:
 
3.  Interim Distributions. In consideration for my deferral, my Employer shall
pay to me the following benefits on the dates specified, if I am entitled to
these benefits under the terms and conditions of the Plan:
 
4.  Recalculation Event. If a Recalculation Event applicable to me occurs, my
Employer shall pay to me benefits in an amount determined in accordance with the
terms and conditions of paragraph 6.3 of the Plan paid in accordance with the
terms elected below. The undistributed balance of the recalculated amount will
continue to accumulate at the reduced rate specified in paragraph 6.3 of the
Plan.
 
 
-
Recalculated amount paid in a LUMP-SUM in the year following the Recalculation
Event.

 
 
-
Recalculated amount paid in FOUR ANNUAL PAYMENTS beginning in the year following
the Recalculation Event.

 
 
-
Recalculated amount paid in SAME NUMBER of payments beginning  on the same date
as specified in paragraph 2 of this Agreement.

 
(All amounts are to be paid as on as administratively practicable after the
first of the specified year.)
 
5.  Election Irrevocable. This election is irrevocable after November 30
immediately preceding the Plan Year to which this Agreement pertains.
 
6.  Primacy of Plan. I recognize that I am entitled to benefits hereunder and
that this Agreement is subject to the terms and conditions of the Plan.
 


 
Participant:                                                   Accepted by
Employer:
 
                                                          
Name (Print)                                                Name of Employer
 


 
                                                                     By:
 
Signature                                                      Its:
 
                                                                                      Title
 
                                                            
 
Date                                                               Date
 


--------------------------------------------------------------------------------



Exhibit B
DEFERRAL AGREEMENT
FOR THE BELLSOUTH NONQUALIFIED DEFERRED INCOME PLAN
(For Deferral of Lump-Sum Payments)
 
 
 
THIS AGREEMENT is made this ____ day of __________, 19__, by and
between                                                 (the "Company")
and                                                                       (the
"Employee");
 
WITNESSETH:
 
WHEREAS, the Employee may separate from service with the Company under the terms
of an eligible separation plan or arrangement sponsored by the Company
(hereinafter, the "Separation Plan"); and
 
WHEREAS, the BellSouth Nonqualified Deferred Income Plan (the "Plan") permits
the Employee to elect irrevocably to defer a portion of the lump-sum separation
allowance to which he may become entitled thereunder, and the Employee desires
to make such deferral;
 
 
NOW, THEREFORE, it is mutually agreed as follows:

 
1.
 
PLAN PROVISIONS CONTROL
 
The Plan, including all terms, conditions, restrictions and limitations
contained therein, is hereby incorporated by reference and made a part of this
Agreement for all purposes. The terms and conditions applicable to the plan year
of the Plan in which the Employee separates from service shall apply to
deferrals hereunder. In interpreting the Plan for purposes of this Agreement,
the lump-sum separation allowance payable under the Separation Plan shall not be
included in the Employee's "Compensation Rate" as that term is used in the Plan.
 
 
2.  
 
CONDITIONAL DEFERRAL
 
The deferral election contained herein shall be irrevocable by the Employee upon
its submission to the Company but shall be expressly conditioned upon the
Employee's separation from service under the Separation Plan. If the Employee
does not separate from service under the Separation Plan, this Agreement shall
be null and void. Neither the Company's offering of this deferral opportunity to
the Employee, the Company's acceptance of the Employee's deferral election
contained in this Agreement, nor any other provision hereof shall in any way be
construed as conferring upon the Employee any right or entitlement to any
payment under the Separation Plan.
 
3.  
 
DEFERRAL ELECTION(S)
 
(a)  Subject to the Plan's limitations, the Employee hereby irrevocably elects
to defer from the lump-sum separation allowance payable under the Separation
Plan ___________________________ Dollars ($_________).*
 
 
*NOTE:
Amount may not exceed __% of the sum of your current annual base salary and
lump-sum awards received in the previous twelve (12) months.

 
YES  __                         NO  __
 
(b)  The Employee hereby irrevocably elects to defer from the lump-sum
separation allowance payable under the Separation Plan the dollar amount by
which any election of deferrals from base salary under the Plan for the plan
year of the Plan in which the Employee separates from service has not been
satisfied by the time the Employee separates.
 
YES                    NO
 
Such amounts shall be subject to the terms of the original Deferral Agreement to
which they relate.
 
 
I understand that the lump-sum separation allowance payable under the Separation
Plan which would otherwise have been paid to me will be reduced by the amount of
my deferral(s).
 
4.  
 
RETIREMENT BENEFITS
 
 
In consideration of my deferral described in section 3(a) above, if any, the
Company shall pay to me the following benefits on the dates specified, if I am
entitled to these benefits under the terms and conditions of the Plan:
 
Any distributions attributable to deferral(s) under Schedule B of the Plan shall
be made beginning on   in   annual payments.
 
 
5.  
 
INTERIM DISTRIBUTIONS
 
 
In consideration for my deferral described in section 3(a) above, if any, the
Company shall pay to me the following benefits on the dates specified, if I am
entitled to these benefits under the terms and conditions of the Plan:
 
6.
 
RECALCULATION EVENT
 
 
If a Recalculation Event occurs, the Company shall pay to me benefits in an
amount determined in accordance with the terms and conditions of paragraph 6.3
of the Plan paid in accordance with the terms elected below. The undistributed
balance of the recalculated amount will continue to accumulate at the reduced
rate specified in paragraph 6.3 of the Plan.
 
 
-
Recalculated amount paid in a lump-sum as soon as administratively practicable
after the first day of the year following the date of the Recalculation Event.

 
 
-
Recalculated amount paid in four annual payments beginning as soon as
administratively practicable after the first day of the year following the date
of the Recalculation Event.

 
 
 
-
Recalculated amount paid in same number of payments beginning on the same date
as specified in paragraph 4 of this Agreement.

 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
corporate name by a duly authorized officer, and the Employee has hereunto set
his hand, as of the date set forth above.
 
 
EMPLOYEE:                                                         THE COMPANY:
 
                                                          
Name (Print)                                                         Name of
Company
 




                                                                             By:
Signature                                                                                   Signature
 
                                                                             
                      Title
 
 
